Exhibit 10.12

RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of the 1st day of
March, 2013, between AMERICAN NATIONAL INSURANCE COMPANY, a Texas insurance
corporation (the “Company”), and                      (the “Employee”).

1) Award. Pursuant to the AMERICAN NATIONAL INSURANCE COMPANY 1999 STOCK AND
INCENTIVE PLAN (as amended, the “Plan”), as of the date of this Agreement and
upon execution of this Agreement, [insert number of shares] shares (the
“Restricted Shares”) of the Company’s common stock, par value $1.00 per share,
shall be issued as hereinafter provided in the Employee’s name subject to
certain restrictions thereon. The Restricted Shares shall be issued upon
acceptance hereof by the Employee and upon satisfaction of the conditions of
this Agreement. The Employee acknowledges receipt of a copy of the Plan, and
agrees that this award of Restricted Shares shall be subject to all of the terms
and provisions of the Plan, including future amendments thereto, if any,
pursuant to the terms thereof.

2) Restricted Shares. The Employee hereby accepts the Restricted Shares when
issued and agrees with respect thereto as follows:

a) Forfeiture Restrictions. The Restricted Shares may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of to the extent then subject to the Forfeiture Restrictions (as
hereinafter defined), and in the event of termination of the Employee’s
employment with the Company for any reason whatsoever (whether by the Employee
or the Company, voluntary or involuntary, or with or without cause), the
Employee shall, for no consideration, forfeit to the Company all Restricted
Shares to the extent then subject to the Forfeiture Restrictions. Upon any such
forfeiture of any of the Restricted Shares, the Company will have the
Certificate representing such shares registered in the name of the Company. The
prohibition against transfer and the obligation to forfeit and surrender
Restricted Shares to the Company upon termination of employment are herein
referred to as the “Forfeiture Restrictions.” The foregoing notwithstanding,
Employee may transfer the Restricted Shares to any member (a “Family Member”) of
Employee’s family (within the meaning of Section 318(a)(1) of the Internal
Revenue Code of 1986, as amended), to any trust benefiting one or more Family
Members, to any partnership whose partners include one or more Family Members or
to a charitable organization. The Forfeiture Restrictions shall be binding upon
and enforceable against any such transferee of Restricted Shares.

b) Lapse of Forfeiture Restrictions. The Forfeiture Restrictions shall lapse as
to the 100% of the Restricted Shares as of March 1, 2023 provided that Employee
remains continuously employed by the Company until such date. In addition, if
Employee retires from employment with the Company and the Company consents to
such retirement as a retirement for purposes of this Agreement, the Forfeiture
Restrictions shall lapse as to 100% of the Restricted Shares on the date of the
Employee’s retirement. The Forfeiture Restrictions shall also lapse as to 100%
of the Restricted Shares on (i) the date the Employee’s employment with the
Company is terminated by reason of death or (ii) the date the Company
determines, in good faith, that, by reason of a physical or mental condition
which has existed for thirty days, the Employee is no longer able to perform the
material duties of the position he had with the Company immediately prior to
inception of such condition.

c) Certificates and Transfer Instructions. A certificate evidencing the
Restricted Shares shall be issued by the Company in the Employee’s name,
pursuant to which the Employee shall have all of the rights of a shareholder of
the Company with respect to the Restricted Shares, including, without
limitation, voting rights and the right to receive dividends (provided, however,
that dividends paid in shares of the Company’s stock shall be subject to the
Forfeiture Restrictions). The certificate shall be delivered upon issuance to
the Secretary of the Company or to such other depository as may be designated by
the Company as a depository for safekeeping until the forfeiture of such
Restricted Shares occurs or the Forfeiture Restrictions lapse pursuant to the
terms of the Plan and this Agreement. Upon the parties’ execution of this
Agreement, the Employee shall deliver to the Company a stock power, endorsed in
blank, relating to the Restricted Shares then subject to the Forfeiture
Restrictions. Upon the lapse of the Forfeiture Restrictions without forfeiture,
the Company shall cause a new certificate or certificates to be issued without
legend (except for any legend required pursuant to applicable securities laws or
any other agreement to which the Employee is a party) in the name of the
Employee in exchange for the certificate evidencing the Restricted Shares. At
all times while the Restricted Shares are subject to the Forfeiture
Restrictions, the Company shall have the right to issue to its Stock transfer
agent such stop transfer instructions as it determines are appropriate or
necessary to protect its rights under the Plan and this Agreement.



--------------------------------------------------------------------------------

d) Corporate Acts. The existence of the Restricted Shares shall not affect in
any way the right or power of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of debt or equity securities, the dissolution or liquidation of the Company or
any sale, lease, exchange or other disposition of all or any part of its assets
or business or any other corporate act or proceeding. The prohibitions of
Section 2(a) hereof shall not apply to the transfer of Restricted Shares
pursuant to a plan of reorganization of the Company, but the stock, securities
or other property received in exchange therefor shall also become subject to the
Forfeiture Restrictions and provisions governing the lapsing of such Forfeiture
Restrictions applicable to the original Restricted Shares for all purposes of
this Agreement and the certificates representing such stock, securities or other
property shall be legended to show such restrictions.

3) Withholding of Tax. To the extent that the receipt of the Restricted Shares
or the lapse of any Forfeiture Restrictions results in compensation income to
the Employee for federal or state income tax purposes, the Employee shall
deliver to the Company at the time of such receipt or lapse, as the case may be,
such amount of money as the Company may require to meet its obligation under
applicable tax laws or regulations, and, if the Employee fails to do so, the
Company is authorized to withhold from any remuneration then or thereafter
payable to the Employee any tax required to be withheld by reason of such
resulting compensation income.

4) Status of Stock. If requested to do so by the Company, the Employee will
execute and deliver to the Company in writing an agreement containing such
provisions as the Company may require to assure compliance with applicable
securities laws.

The Employee agrees that the Restricted Shares are being acquired by the
Employee for investment without a view to distribution, within the meaning of
the Act, and shall not be sold, transferred, assigned, pledged or hypothecated
in the absence of an effective registration statement for the shares under the
Securities Act of 1933 (the “Act”) and applicable state securities laws or an
applicable exemption from the registration requirements of the Act and any
applicable state securities laws. The Employee also agrees that the Restricted
Shares will not be sold or otherwise disposed of in any manner which would
constitute a violation of any applicable federal or state securities laws.

In addition, the Employee agrees that (i) the certificates representing the
Restricted Shares may bear such legend or legends as the Company deems
appropriate in order to reflect the Forfeiture Restrictions and to assure
compliance with applicable securities laws, (ii) the Company may refuse to
register the transfer of the Restricted Shares on the stock transfer records of
the Company if such proposed transfer would constitute a violation of the
Forfeiture Restrictions or, in the opinion of counsel satisfactory to the
Company, any applicable securities law, and (iii) the Company may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the Restricted Shares.

5) Employment Relationship. For purposes of this Agreement, the Employee shall
be considered to be in the employment of the Company as long as the Employee
remains an employee of either the Company, a parent or subsidiary corporation of
the Company or any successor corporation. Any question as to whether and when
there has been a termination of such employment, and the cause of such
termination, shall be determined by the Company, and its determination shall be
final.

6) Notices. Any notices or other communications provided for in this Agreement
shall be sufficient if in writing. In the case of the Employee, such notices or
communications shall be effectively delivered if hand delivered to the Employee
at his principal place of employment or if sent by registered or certified mail
to the Employee at the last address he has filed with the Company. In the case
of the Company, such notices or communications shall be effectively delivered if
sent by registered or certified mail to the Company at its principal executive
offices.

7. Construction and Administration. The Board of Directors of the Company has
the power to construe the Plan and this Agreement and to prescribe such rules
and regulations relating thereto as it may deem advisable. The Board of
Directors of the Company also has the authority, in the exercise of its sole and
exclusive discretion, to correct any defect or supply any omission or reconcile
any inconsistency in this Agreement or in the Plan in the manner and to the
extent it shall deem appropriate. The determinations and actions of the Board of
Directors shall be conclusive.

8. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under the
Employee.

 

2



--------------------------------------------------------------------------------

9. Controlling Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Employee has executed this
Agreement, all as of the date first above written.

 

AMERICAN NATIONAL INSURANCE COMPANY By:  

     

  [name, title]   “Company”        [insert officer name]   “Employee”

 

3